                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYO HAK CHU,                                          Case No. 19-cv-04000-SK
                                   8                     Plaintiff,
                                                                                               CONDITIONAL DISMISSAL
                                   9              v.

                                  10     WHITE HOUSE BLACK MARKET, INC.,                       Regarding Docket No. 12
                                  11                     Defendant.

                                  12           Plaintiff advises the Court that the parties have reached a settlement of this case and that
Northern District of California
 United States District Court




                                  13   Plaintiff expects to file a dismissal with prejudice. (Dkt. 12.) All parties having consented to the
                                  14   jurisdiction of the undersigned, IT IS HEREBY ORDERED that this cause of action is dismissed
                                  15   without prejudice; provided, however that if any party hereto shall certify to this Court, within
                                  16   sixty days, with proof of service thereof, that the agreed consideration for said settlement has not
                                  17   been delivered over, the foregoing order shall stand vacated and this cause shall forthwith be
                                  18   restored to the calendar to be set for trial. If no certification is filed, after passage of sixty days,
                                  19   the dismissal shall be with prejudice.
                                  20           IT IS SO ORDERED.
                                  21   Dated: February 18, 2020
                                  22                                                       ______________________________________
                                                                                           SALLIE KIM
                                  23                                                       United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
